TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00852-CR



                                     Gregory Lopez, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
           NO. CR2012-396, HONORABLE GARY STEEL, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due on July 2, 2014. On counsel’s motion,

the time for filing was extended to September 18, 2014. Appellant’s counsel has now filed a second

motion, requesting that the Court extend the time for filing appellant’s brief an additional 60 days.

We grant the motion for extension of time and order appellant to file a brief no later than November

17, 2014. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules

of Appellate Procedure.

                It is so ordered this 19th day of September, 2014.



Before Justices Puryear, Pemberton, and Field

Do Not Publish